Citation Nr: 1639552	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations, to include as due to a low back strain disorder.

 2. Entitlement to a disability rating in excess of 40 percent for a low back strain disorder.

 3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The November 2006 rating decision denied the Veteran's claim for a rating in excess of 40 percent for his low back strain disorder and denied entitlement to a TDIU.  The Veteran filed a Notice of Disagreement in December 2006 and the RO issued a Statement of the Case (SOC) in September 2007.  The Veteran filed a timely VA Form 9 Substantive Appeal in October 2007.  

The RO issued a Supplemental SOC in November 2008 and in April 2010.  

The November 2008 rating decision denied the Veteran's claim of entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations.  The Veteran filed a timely NOD in December 2008.  The RO issued a SOC in April 2010 and the Veteran filed a timely VA Form 9 in April 2010.  

The claims were remanded by the Board in July 2011.  The RO issued a Supplemental SOC in November 2011.  The Board remanded the claims again in February 2013.  Then, another Supplemental SOC was prepared in April 2013.  The Board remanded the claims again in April 2013 and the RO issued a Supplemental SOC in January 2014.  Finally, the Board remanded the claims again in August 2015 and a Supplemental SOC was issued in February 2016.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's thoracolumbar degenerative disc disease and disc herniations is related to or resulted from his military service, to include as due to a low back strain disorder.

2.  The Veteran's low back strain disorder is manifested by flexion of the thoracolumbar spine to 30 degrees, as well as objective manifestations of pain, weakness, guarding, and localized tenderness; the Veteran's pain caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for thoracolumbar degenerative disc disease and disc herniations have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a rating in excess of 40 percent for a low back strain disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in June 2006 and January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claims included providing the Veteran with VA examinations concerning his claims of entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations and entitlement to a higher rating for his service-connected low back strain disorder.  The Veteran was afforded examinations in February 2003 and September 2011.  Addendum opinions were provided in February 2013 and January 2014.  Another VA examination was provided in January 2016.  The August 2015 Board remand also directed the RO to request and obtain records from Rosemeyer Chiropractic, J. R., D.C.  Those records were obtained in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment, private, and VA treatment records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's thoracolumbar degenerative disc disease and disc herniations as well as the current severity of his low back strain disorder.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis for a disability requires evidence sufficient to show that a current disability was either proximately caused by or was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran filed his claim for entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations in January 2008.  He seeks entitlement to service connection on the basis that the thoracolumbar degenerative disc disease and disc herniation is related to his service-connected low back strain condition.  In a December 2008 statement, he also asserted that he incurred the injury while in service in 1990.  

Throughout the Veteran's VA treatment record, he has endorsed chronic back pain.  X-rays from August 2000 showed very minimal narrowing at L5-S1 with no clinically significant abnormalities.  An MRI conducted in September 2000 showed left paracentral disc protrusion at L4-5 and L4-S1 causing impingement of the left L5 and left S1 nerve roots.  

In a February 1992 examination, it was noted that the Veteran's back pain was aggravated with any prolonged sitting or with moderate lifting.  There was no radiation of pain and the examination showed now evidence of nerve root symptoms.  X-rays were negative for degenerative joint disease; there was also no evidence of earlier vertebral trauma.  The impression was mechanical low back pain.

In April 1997, the Veteran underwent a VA examination, and the examiner noted that the X-rays of the lumbar spine showed that all disc spaces were well-maintained; the examiner noted that there was a slight decreased disc space noted at L4-5, which was unchanged from a prior evaluation.  

In February 2003, the Veteran was afforded a VA examination concerning his service-connected disability.  At that time, the examiner noted that magnetic resonance imaging had demonstrated lumbar degenerative disc disease.  The examiner opined that it was less likely than not that the disc disease was secondary to the Veteran's service-connected low back strain.  The examiner indicated, however, that because the radiological findings were so minimal and because the Veteran then had no disability referable to the disc disease, it did not "make sense to discuss" whether the disc disease was caused or aggravated by the service-connected low back strain.

In April 2006, he reported a flare-up of back pain that caused him to have to lie down.  He reported that he was off work.  He reported that the pain and symptoms worsened at night.  When he was seen in June 2006, the Veteran reported that he continued to be off of work.  

Another examination was performed in June 2006.  However, the VA examiner did not discuss the previous radiological and clinical diagnosis of degenerative disc disease and herniated discs.  The examiner indicated that it was his impression that the Veteran did not have lumbar spine arthritis.  He noted that the Veteran had a muscular strain that did not predispose or cause arthritis in the lumbar spine.  

The Veteran was afforded a VA examination in conjunction with his claim in September 2011.  The examiner diagnosed lumbar disc degeneration and lumbar strain.  Imaging studies were performed and arthritis was documented.  There were no other significant diagnostic test findings or results.  The examiner noted that it was clear that the Veteran did not have lumbar degenerative disc disease at the time of separation or for years after separation.  In addition, the examiner noted that the mechanism of the back injury in service would not be expected to cause lumbar degenerative disc disease.  Lastly, the examiner noted that lumbar degenerative disc disease is not caused by or related to lumbar strain.  Therefore, the examiner opined that the lumbar degenerative disc disease is not related to service and was not caused or aggravated by the service-connected lumbar strain.    

Private treatment records indicate that the Veteran was seen by a clinician in December 2012 after sustaining an injury to his back and rib in November 2012.  He responded favorably to treatment, but the clinician noted that the Veteran's condition was exacerbated with activities art work, even though he had work restrictions.  

A VA addendum opinion was provided in February 2013.  The examiner reviewed the September 2011 VA examination report, as well as the claims file. The examiner opined that the Veteran's current degenerative disc disease and disc herniations were not caused or aggravated by the service-connected low back strain.  The examiner noted that the Veteran's X-rays from February 1992 were normal and that degenerative changes were not noted until several years later.  The examiner went on to explain that a low impact twisting injury that results in muscular pain localized to the low back is not consistent with lumbar disc herniation or degenerative disease, nor does it cause accelerated rates of degenerative disease or aggravate degenerative disease.  The also noted that the Veteran did not develop radiographic evidence of degenerative disc disease or radicular symptoms until several years after being discharged from the service.  The development of the radicular pain correlated with his L4-5 disc protrusions and left-sided foraminal stenosis as evident on lumbar spine MRIs, but there was no evidence of these conditions being present in service.  The examiner went on to opine that it not possible to distinguish lumbar strain from lumbar degenerative disc disease based on symptomatology, other than radicular symptoms, because they are so similar in nature.  The examiner explained that the radicular symptomatology, though, could be distinguished because they were attributed to the degenerative disease; he detailed that strains do not cause or aggravate nerve impingement.  Based on the above, the examiner opined that the Veteran did not have any other back condition that was caused or aggravated by the service back complaints of the service-connected back strain.  

Another addendum opinion was provided in January 2014.  The examiner reviewed the claims file, including the VA treatment records.  The examiner opined that the claimed condition was less likely than not due to or the result of the service-connected low back strain.  The examiner noted the Veteran's period of service and that the Veteran did not have any back problems prior to service.  The examiner noted the injury that occurred in service during physical training caused by a twisting injury.  The examiner noted that there were no leg symptoms and no concerns for radiculopathy or herniated disc at the time of the injury.  The examiner noted that there was no more record of back problems or injuries in service.  At separation, and for several years after, the Veteran did not have back problems and there was no degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran's lumbar spine did not show any degenerative changes in 1992.  The examiner noted that the degenerative disc disease was diagnosed in 2000 by MRI.   The examiner also noted that on examination in September 2011, the Veteran's degenerative disc disease had progressed versus the prior plain films.  

The examiner also noted that the 2000 MRI also noted possible herniated L4-5 disc.  Then, in June 2006, the Veteran had the sudden onset of recurrent back and leg pain.  An MRI showed herniated L4-5 disc, which likely caused the left lower extremity radiculopathy due to the foraminal stenosis.  Then, the examiner noted that the Veteran began seeing a physician regularly beginning in June 2010.  The diagnosis continued to be herniated L4-5 causing radiculopathy with associated degenerative disc disease of the lumbar spine.  

Thus, the examiner noted that the Veteran, who had begun with a lumbar strain in service, had normal X-rays and was symptom-free for many years.  Then, the Veteran had several acute injuries and flares after his period of service that resulted in the L4-5 herniated disc that caused left foraminal stenosis and left lower extremity radiculopathy.  As the Veteran re-herniated discs, his radiographic degenerative disc disease continued to progress.  

The examiner explained that a lumbar strain is a condition of soft tissue that is not a causative or aggravating factor in the development of herniated discs or degenerative disc disease.  It is a separate common entity which causes back pain, but not radiculopathy or leg pain.  The examiner noted that it is likely that the Veteran's herniated discs are the cause of his degenerative disc disease, foraminal stenosis, and left lower extremity radiculopathy.  The examiner specifically indicated that he did not note any other back injuries.  He opined that it is less likely than not that the Veteran's service connected lumbar strain caused or aggravated the Veteran's degenerative disc disease, herniated L4-5 disc, foraminal stenosis, or left lower extremity radiculopathy.  

Another opinion was provided in August 2014.  At that time, the examiner opined that the Veteran's degenerative disc disease was not likely caused by or aggravated by the Veteran's service or service-connected strain.  

Another VA examination was provided in January 2016.  The examiner confirmed that diagnostic testing showed arthritis.  The examiner noted that several examiners had examined the relationship between the Veteran's service-connected lumbar strain and the right and left leg radiculopathy symptoms he was having.  The Veteran reported that the pain initially began as low back pain, but had been more radicular since 2006, and he explained that it went down his left and right legs.  He reported that this all developed after his service.  The examiner opined that it is less likely than not that the diagnosed radiculopathy, intervertebral disc syndrome, thoracolumbar spine degenerative disc disease and degenerative joint disease is less likely as not caused by or related to his military service.  The examiner noted that the Veteran had several episodes of injury after his service that appears to be causative for his radiculopathy, degenerative disc disease, and degenerative joint disease.  In addition, the examiner opined that low back strain does not cause intervertebral disc syndrome, radiculopathy, degenerative joint disease, or degenerative disc disease, and as such his service-connected low back strain did not cause or aggravate them either.  

The examiner went on to explain that the Veteran's low back pain from the service-connected low back strain is medically impossible to separate from his other low back conditions except for the radiculopathy, which he noted is likely due to intervertebral disc syndrome.  The examiner also noted that right leg pain is more likely to be related to intervertebral disc syndrome and is less likely as not related to his service-connected strain because muscular strains do not impinge on nerve roots and cause radicular symptoms.  

Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of thoracolumbar degenerative disc disease and disc herniations.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates the that the Veteran's thoracolumbar degenerative disc disease and disc herniations is related to his period of service or service-connected low back strain disorder.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed thoracolumbar degenerative disc disease and disc herniations is related to his military service or to his service-connected low back strain.

As noted, the Veteran has been afforded several VA examinations concerning his claim, and there have also been several addendum opinions offered in conjunction with the claim.  Each examiner opined that it was less likely than not that the Veteran's thoracolumbar degenerative disc disease and disc herniations was caused or aggravated by the service-connected low back strain.  The Board finds the VA examiners' opinion to be highly probative to the questions at hand.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationales in determining that the Veteran's current thoracolumbar degenerative disc disease and disc herniations was less likely as not caused or aggravated by his period of active service or his service-connect low back strain.  

The examiners opinions, taken together, provide a sound rationale that explains how these two conditions are unrelated and how the degenerative disc disease is not related to the Veteran's period of service, to include the injury he suffered therein.   First, the September 2011 examiner provided a strong rationale detailing why the Veteran's degenerative disc disease and herniations are less likely than not related to service.  Specifically, he noted that the Veteran did not have degenerative disc disease at separation or for many years after separation.  The objective evidence also proves this, as the February 1992 examination, which included X-rays, did not find any evidence of degenerative disc disease or any other objective signs of herniated discs.  The February 2013 and examiner also noted that the Veteran did not develop radiographic evidence of degenerative disc disease until several years after discharge.  The January 2014 examiner reiterated this opinion, as well.  

Further, the examiners have repeatedly found over the years that it is less likely than not that the Veteran's service-connected low back strain caused or aggravated the degenerative disc disease, degenerative joint disease, disc herniations, intervertebral disc syndrome, or radiculopathy.  In February 2013, the examiner specifically noted that the Veteran's initial injury that caused the low back strain was a twisting injury.  He noted that a low impact twisting injury causes muscular pain but is not consistent with lumbar disc herniation or degenerative disease, nor does it cause accelerated rates of degenerative disease or aggravate degenerative disease.  This opinion was shared by the January 2014 examiner, who noted that the in-service injury had not caused any leg symptoms or concerns for radiculopathy or herniated disc.  The examiner also noted that the Veteran's herniated L4-5 disc, which was diagnosed in June 2006, likely caused the Veteran's radiculopathy.  The examiner also went on to explain that a lumbar strain is a condition of soft tissue that is not a causative or aggravating factor in the development of herniated discs or degenerative disc disease; instead, he explained that it is a separate common entity causing back pain but not radiculopathy or leg pain.  Thus, the examiner determined that the Veteran's degenerative disc disease and other conditions of the back, including herniated discs, foraminal stenosis, and left lower extremity radiculopathy, were less likely than not related to the Veteran's service-connected low back strain.  This opinion was shared by the January 2016 examiner as well, who noted that the Veteran had several episodes of injury after service that appear to be causative for the radiculopathy, degenerative disc disease, and degenerative joint disease.  He reiterated that low back strain does not cause intervertebral disc syndrome, radiculopathy, degenerative joint disease, or degenerative disc disease, and as such his service-connected low back strain did not cause or aggravate them either.  

These opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports and opinions expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his thoracolumbar degenerative disc disease and disc herniations are related to service.  Clearly, the examiners took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiners' opinions provide a solid discussion of the Veteran's contentions, the objective medical history of his thoracolumbar degenerative disc disease and disc herniations, and thorough rationales that have sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's thoracolumbar degenerative disc disease is related to his period of service or to his service-connected low back strain.  

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain in service and since service, and his assertions that his thoracolumbar degenerative disc disease is related to his period of service or to his service-connected low back strain.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of thoracolumbar degenerative disc disease with disc herniations, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's in-service injury and his assertions that his degenerative disc disease is related to that injury.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his thoracolumbar degenerative disc disease with disc herniations is related to his military service or to his service-connected low back strain requires medical expertise that the Veteran has not demonstrated because back pain and degenerative joint disease can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his thoracolumbar degenerative disc disease with disc herniations is related to his period of service or to his service-connected low back strain.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the February 1992 and June 2006 X-rays did not show arthritis, and the earliest sign of arthritis was not for many years after service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, those low back symptoms were properly attributed to his service-connected low back strain, for which the Veteran has been compensated since December 1991, his separation from service.  Again, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until many years after service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed thoracolumbar degenerative disc disease with disc herniations manifested within a year following discharge from active duty.  While the Veteran asserts that his current thoracolumbar degenerative disc disease with disc herniations is related to service or his service-connected low back strain, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current thoracolumbar degenerative disc disease with disc herniations is not a result of his service and was not caused or aggravated by his service-connected low back strain.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's thoracolumbar degenerative disc disease with disc herniations is related to his military service or to his service-connected low back strain.  Accordingly, service connection is not warranted for a low back disability on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran's service-connected low back strain disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which pertains lumbosacral or cervical strain, 

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  In addition, a 10 percent rating is warranted for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 indicates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2016).

Factual Background

The Veteran seeks a rating in excess of 40 percent for the low back strain disorder, which has been rated as 40 percent disabling since March 11, 1997.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  
 
The Board recognizes that the Veteran has sought continued treatment for his chronic back pain symptoms throughout the appeal period.  

A VA examination was provided in June 2006.  The examiner reviewed the claims file and obtained a history in addition to conducting the examination.  The examiner noted that the Veteran was employed as a mechanic and truck driver, but was on disability.  He reported that he was not working due to his back pain and muscle spasms; he also reported that his back was stiff, he had pain all the time, but it did not radiate.  He denied any other neurological symptoms.  The Veteran stated that he used Tylenol, ibuprofen, and cyclobenzaprine for his symptoms.  He stated that the alleviating factors were lying down and pain medication.  The Veteran reported having undergone physical therapy, which provided some relief.  He denied the use of other assistive devices.  He did not have any evidence of inflammatory arthropathy.  

On physical examination, the Veteran was able to rise from a seated position without much difficulty.  He did not appear to be grimacing in pain or have any pain whatsoever during the examination.  He seemed to be able to be active and engage in recreational activities.  He stated that any sort of heavy lifting and his heavy labor caused his back pain to be worse; as such, those activities were limited.  The examination revealed that the Veteran was able to heel and toe walk without difficulty.  He had forward flexion to 30 degrees, but he was unwilling to go beyond that point due to pain.  He had extension to 20 degrees and left and right lateral rotation to 20 degrees, bilaterally.  He also had right and left lateral flexion to 20 degrees.  Beyond that, the Veteran refused to move further because he was fearful of having pain.  He did not have any pain during the examination, because he did not allow himself to move further causing such a symptom.  He had full strength in all lower extremities, and his sensation to touch was intact in all dermatomal distributions.  His Achilles and patellar reflexes were 2+ and symmetric.  He did not have any clonus and his toes were downgoing.  He denied bowel and bladder symptoms.  

The examiner noted that the Veteran's functional range of motion of the lumbar spine was limited by the Veteran's inability to cooperate with the examination.  The examiner noted that the Veteran was unwilling to perform range of motion testing for fear of having pain.  Therefore, the examiner explained that the functional range of motion of his lumbar spine was not limited by pain, fatigue, weakness, repetition, or incoordination on the examination.  The Veteran did not describe a flare-up and the examiner explained that he would have to resort to mere speculation to determine any additional limitation that was due to a flare-up if one were to exist.  

In December 2010 and February 2011, the VA records show that the Veteran called and reported seeking treatment elsewhere for back pain; then, in April 2011, the records show that the Veteran sought treatment for chronic back pain.  

Another VA examination was provided in September 2011.  The examiner noted the diagnosis of a lumbar sprain.  The Veteran reported that he sustained the back injury in 1991 and the pain persisted and he was later diagnosed with degenerative disc disease at L4-5 and L5-S1 in 2000.  The Veteran reported that the pain had gradually worsened since 2000.  The Veteran described the pain as constant aching pain that was localized to the central lower back, with weakness and tingling to the left leg and foot.  The Veteran endorsed flare-ups, which he described onset by carrying heavy objects or slipping and falling.  The Veteran stated that the flare-ups were associated with a severe increase in low back pain, mostly localized to the lumbar region.  He stated that the flare-ups required two months for him to recover.  

On examination, the Veteran had forward flexion to 60 degrees with objective evidence of pain beginning at 60 degrees.  The Veteran exhibited extension to 10 degrees with objective evidence of painful motion at 5 degrees.  The Veteran also exhibited right lateral flexion to 10 degrees, with objective evidence of painful motion at 5 degrees.  He had left lateral flexion to 15 degrees, with objective evidence of painful motion at 5 degrees.  The Veteran had right lateral rotation to 15 degrees, with evidence of painful motion at 15 degrees.  Finally, the Veteran had left lateral rotation to 5 degrees, with evidence of painful motion at 10 degrees.  The Veteran did not perform repetitive use testing with three repetitions because he complained of severe burning and spasm in the lower back that prevented repeating the movements.  

In terms of functional loss, the Veteran had less movement than normal, weakened movement, excess fatigability, pain in movement, and interference with sitting, standing, or weight-bearing.  The Veteran endorsed pain on palpation in the paraspinal muscles of the lower lumbar spine.  The Veteran also had guarding and/or muscle spasms, but it did not result in abnormal gait or spinal contour.  The Veteran exhibited full strength in all bilateral lower extremities but for the left ankle dorsiflexion and left big toe extension, both of which were limited to 4/5.  The Veteran's sensory examination was normal except for the left foot and toes, which had decreased sensation.  The straight leg testing was negative.  The Veteran endorsed some symptoms of radiculopathy in the left lower extremity, including mild constant pain, moderate intermittent pain, and moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the Veteran had mild radiculopathy on the right side and moderate radiculopathy on the left side.  The examiner also diagnosed intervertebral disc syndrome and noted that the Veteran had episodes of incapacitation due to the intervertebral disc syndrome in the preceding 12 months, which lasted at least six weeks in the preceding 12 months.  The Veteran denied the use of an assistive device for ambulation.  X-rays were performed and arthritis was confirmed.  There were no other significant diagnostic test findings or results.         

The examiner noted that the Veteran's low back strain was unrelated to the Veteran's radicular symptoms since strain does not cause those symptoms.  Instead, they were related to the Veteran's degenerative disc disease.  The examiner could not otherwise separate the symptoms caused by the nonservice-connected degenerative disc disease and the lumbar strain.

VA treatment records show that the Veteran continued seeking treatment for his back symptoms in January 2013 and February 2013.  He described the pain as chronic and he reported that it had not changed.  

Another VA examination was provided in August 2014.  At that time, the examiner noted the previous diagnoses, reviewed the claims file, and conducted an in-person examination.  The examiner noted that the Veteran had a history of lumbar sprain and degenerative disc disease.  The Veteran reported that his back had been stiff and sore.  He also reported locking and flinching in the left leg when he woke up from sleeping.  He reported that he thought it was related to his back problems.  He reported no frank bowel or bladder incontinence.  He stated that his back pain was worse with working with his head down in a stationary position, getting up from a crouched or kneeling position, any heavy duty labor, sports, running, or prolonged walking.  The Veteran reported getting steroid injections, which he said was helpful temporarily.  The Veteran also reported that the back pain was alleviated by lying down and taking Aleve and cyclobenzaprine.  The Veteran denied flare-ups.  

On examination, the Veteran exhibited forward flexion to 70 degrees, with objective evidence of painful motion at 70 degrees.  The veteran had extension to 25 degrees and evidence of painful motion at 20 degrees.  The Veteran had right lateral flexion to 15 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran had left lateral flexion to 20 degrees, with objective evidence of painful motion at 15 degrees.  Finally the Veteran had right and left lateral rotation to 30 degrees or greater, with objective evidence of painful motion at 15 degrees on the right and no objective evidence of painful motion on the left.  On repetitive use testing, there was no additional loss of range of motion.  

The Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran also had tenderness to palpation at the midline and in paraspinal over the lumbar spine.  The Veteran did not have muscle spasm of the thoraolumbar spine resulting in abnormal gait or abnormal spinal contour.  The Veteran did have muscle spasms and guarding of the thoracolumbar spine, which resulted in abnormal gait or abnormal spinal contour.  He exhibited full strength in all lower extremities.  The reflex examination revealed normal reflexes in the right knee and hypoactive reflexes in the left knee and in the bilateral ankles.  The sensory examination was normal in the bilateral upper anterior thighs, bilateral thighs, lower leg and ankles, and feet and toes.  The straight leg raising test was negative bilaterally.  There was no radiculopathy on examination.  There was also no ankylosis, and there were no other neurologic abnormalities noted on examination.  The examiner did not find that the Veteran had intervertebral disc syndrome or any incapacitating episodes.  The Veteran did not use an assistive device for locomotion.  The examiner also noted that diagnostic testing was performed and that arthritis was not documented.  The examiner noted that there was a slight reversal of lumbar lordosis and mild degenerative disease at L4-5 with mild narrowing of the intervertebral disc space and mild discogenic subchondral sclerosis.  

The examiner noted that the Veteran's spine conditions impact his ability to work.  The examiner indicated that the Veteran did autobody work and that he was affected every day.  He told the examiner that he had submitted his resignation because his back had been bothering him so much.  The examiner noted that degenerative disc disease causes similar symptoms to those caused by a sprain, and as such, the examiner could not separate the two on examination.   

Finally, another VA examination was provided in January 2016.  The examiner reviewed the claims file and VA treatment records.  The examiner noted the previous diagnoses, including the low back strain, as well as the Veteran's medical history regarding his back.  The examiner noted that the injury occurred while the Veteran was on active duty and that from that time until 2006, the Veteran had several nerve impingement symptomatic episodes.  Then, in June 2006, the examiner indicated that the Veteran's disc ruptured, and he began to have radiculopathy symptoms after that time.  The Veteran received steroid shots that he reported were helpful.  Then, he obtained oral pain medication.  The Veteran reported that he sustained a fall, which precipitated his numbness in the right leg.  The Veteran's functional limitations included problems changing positions, walking long distances, and the duties of his jobs in autobody repair and truck driving.  The Veteran endorsed flare ups.  

On examination, the Veteran exhibited forward flexion to 75 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 25 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 30 degrees.  The examiner indicated that the Veteran's reduced range of motion did not contribute to a functional loss.  The examiner explained that there was pain on examination but that it did not cause functional loss.  There was pain on weight bearing, but there was no objective evidence of localized tenderness or pain on palpation of the joints.  On repetitive use testing, there was no additional loss of function or range of motion.  The Veteran was not examined immediately after repetitive use over time.  The examiner stated that he could not say without mere speculation whether pain, weakness, fatigability or incoordination significant limited his functional ability with repeated use over a period of time.  The Veteran had muscle spasms of the thoracolumbar spine, but they did not result in abnormal gait or abnormal spinal control.  There was also localized tenderness, but it did not result in abnormal gain or abnormal spinal contour.  There was no guarding.  The Veteran's functional loss included disturbance of locomotion, interference with sitting, and interference with standing.  The examiner noted that the Veteran had difficulty sitting and standing due to his low back pain; he could not walk well due to the numbness of his toes.  

The Veteran's muscle strength was normal.  His reflexes were normal in the bilateral knees but hypoactive in the bilateral ankles.  The Veteran's sensation to touch was normal everywhere in his lower extremities except his right foot and toes.  The straight leg raising test was positive on the right but negative on the left.  Mild to moderate radiculopathy was noted in the right lower extremity but none was noted in the left lower extremity.  The examiner diagnosed moderate radiculopathy involving the sciatic nerve.  There was no ankylosis.  Intervertebral disc syndrome was noted with no episodes of acute signs and symptoms that required bed rest in the preceding 12 months.  The Veteran did not use an assistive device.  Diagnostic testing was done, and the examiner noted that arthritis was documented.  

The examiner opined that the Veteran's radiculopathy, degenerative joint disease, and degenerative disc disease were not caused by the low back strain as low back strain does not cause those disabilities or conditions.  The examiner found, however, that the low back pain from his service-connected low back strain is medically impossible to separate from his other low back conditions except for the radiculopathy, which the examiner attributed to the intervertebral disc syndrome.  He stated that the right leg pain is more likely to be related to the intervertebral disc syndrome and is less likely as not related to the service-connected strain as muscular strains do not impinge on nerve roots and cause radicular symptoms.  With regard to the Veteran's functional loss, the Veteran was unable to carry heavy loads, walk long distances, or keep any position for any extended time, and the examiner opined that he could not separate which impairments were caused by the service-connected strain and which were not.  

Analysis

The Board has also considered whether a rating in excess of 40 percent is warranted.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's forward flexion was shown to be 30 degrees in June 2006, 60 degrees in September 2011, 70 degrees in August 2014, and 75 degrees in January 2016.  The Veteran's total combined range of motion was 130 degrees in June 2006, 115 degrees in September 2011, 190 degrees in August 2014, and 175 degrees in January 2016.  The Veteran's disability also caused less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing throughout the appeal period.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  In sum, the Veteran is compensated at the highest level based on limitation of motion; he does not meet the criteria for the next-higher rating.  The Board notes the Veteran's reports that he is unable to walk or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  

Further, given that the Veteran was able to achieve the aforementioned ranges of motion of the spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the spine to warrant a higher disability rating at any point during the period on appeal.  Specifically, as noted, the Veteran would have to exhibit ankylosis to warrant the next-higher rating for his low back strain disorder.  Accordingly, the evidence of record does not support the assignment of a higher disability rating based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board notes that the Veteran endorsed flare-ups in September 2011 and January 2016.  However, as noted, the Veteran is in receipt of the highest schedular rating for his low back strain disorder.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  As such, a higher evaluation cannot be awarded based on DeLuca.  In sum, the totality of the evidence, which includes the VA examination reports and opinions as well as the Veteran's lay statements, provide a complete disability picture that is sufficient to determine the severity of the Veteran's low back strain throughout the appeal period.  

Finally, the Board notes the holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), which held that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the examinations do not necessarily provide the values for each type of testing.  However, as discussed above, the Veteran is in receipt of the highest schedular evaluation for his low back strain disorder, based on the range of motion and functional limitations caused by this disability.  The Court in Johnston v. Brown, 10 Vet. App. 80 (1997) held that when a veteran is receiving the maximum disability rating available for limitation of motion, then a remand for a VA examination related to the limitation of motion and functional impairment is not appropriate.  Id. at 85.  As such, though the VA examinations did not expressly measure the Veteran's range of motion in active, passive, weight-bearing, and nonweight-bearing, a remand for a new examination is inappropriate.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Separate Ratings and Conclusion

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

The Board has considered whether the Veteran is entitled to a separate rating for neurological impairment caused by his low back strain disorder.  However, as noted the examiners throughout the appeal have determined that the Veteran's neurological manifestations of his back disabilities at least as likely as not stem from his nonservice-connected thoracolumbar degenerative disc disease with disc herniations, degenerative joint disease, and intervertebral disc syndrome.  Thus, further consideration regarding the neurological impairment caused by that disability is not warranted.  

The Board has also considered whether the Veteran's low back strain disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with low back strain disorder or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  

Thus, the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back strain.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement to an increased rating for a service-connected low back strain disorder must be denied.


ORDER

Entitlement to service connection for thoracolumbar degenerative disc disease with disc herniations, to include as secondary to service-connected low back strain disorder, is denied. 

A rating in excess of 40 percent for low back strain disorder is denied.  


REMAND

The Veteran seeks entitlement to a TDIU due to his service-connected low back strain disorder.  The evidence of record shows that he is no longer employed.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is in receipt of service connection for his low back strain disorder, which is evaluated at 40 percent disabling.  When, as in this case, the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), he may seek consideration under section 4.16 (b). 38 C.F.R. § 4.16 (b) (2016).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

In June 2006, during the Veteran's VA examination, the examiner noted that the Veteran was employed as a mechanic and truck driver, but was on disability.  He reported that he was not working due to his back pain and muscle spasms.  In September 2011, the examiner who conducted the spine examination noted that the Veteran's degenerative disc disease was the primary reason for the Veteran's difficulty working.  He noted that the service-connected lumbar strain contributed to a small extent as well.  However, he ultimately opined that neither condition would restrict him from working at a sedentary or light duty job.  Further, the examiner noted that the Veteran was still employed four days a week at the time of the examination.  Private records from December 2012 show that the Veteran's back pain impeded his ability to work, despite the work restrictions he had.  During his August 2014 examination, the Veteran stated that his back pain was worse with working with his head down in a stationary position, getting up from a crouched or kneeling position, any heavy duty labor, sports, running, or prolonged walking.  The examiner noted that the Veteran's spine conditions impact his ability to do autobody work.  The Veteran told the examiner that he had submitted his resignation because his back had been bothering him so much.  The examiner noted that degenerative disc disease causes similar symptoms to those caused by a sprain, and as such, the examiner could not separate the two on examination.   Finally, in January 2016, the examiner opined that the Veteran's low back pain from his service-connected disability was medically impossible to separate from his low back pain caused by his other conditions.  The one caveat was that the examiner found the Veteran's radiculopathy was related to his intervertebral disc syndrome and not related to the service-connected low back strain disorder.  

Given the complexities of the Veteran's low back problems and their impact on his functional capacity, development must be undertaken before it can be determined whether the Veteran's service-connected low back strain disorder is of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering his education, experience and skills.  Specifically, a VA medical opinion regarding the effect of the Veteran's service-connected low back strain disorder on his employability should be obtained. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2016).  In providing the requested opinion, the examiner is asked to consider the holding in Mittleider v. West, 11 Vet. App. 181 (1998), which found that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.

In his September 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had last worked full time in September 2011.  He indicated that he had become too disabled to work in June 2006 and listed his five previous employers.  He did not fill out the second page of the application, which would provide information regarding the Veteran's education and training related to his employability.  On remand, the Veteran should be provided another VA Form 21-8940 so that he can provide the requisite information regarding his employment, training, and education.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in order to obtain the Veteran's education and training history.  

2.  After completing the above action, obtain a VA medical opinion regarding the functional and occupational impact of the Veteran's service-connected low back strain disorder.  The examiner is asked to comment on the effect of these disabilities on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

The examiner is reminded that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  Thus, if it is not medically possible to separate out the effects caused by the Veteran's nonservice-connected thoracolumbar degenerative disc disease with herniated discs from those caused by the service-connected low back strain disorder, all symptoms and functional impairments must be considered in rendering an opinion regarding the Veteran's functional and occupational capabilities.  

If the VA examiner determines that another examination is necessary, and then schedule the Veteran for a VA examination with an appropriate expert.  

3.  The RO/AOJ should specifically consider whether the Veteran's TDIU claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

4.  After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time of which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


